DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 7/31/20 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,765,793 (Malipalli et al) (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the different between the present claims and patent claims in which the .
Claim 1 of the present invention can be read from claim 1 of the patent.
Claim 2 of the present invention can be read from claim 2 of the patent.
Claim 3 of the present invention can be read from claim 3 of the patent.
Claim 4 of the present invention can be read from claim 4 of the patent.
Claim 5 of the present invention can be read from claim 5 of the patent.
Claim 6 of the present invention can be read from claim 6 of the patent.
Claim 7 of the present invention can be read from claim 7 of the patent.
Claim 8 of the present invention can be read from claim 8 of the patent.
Claim 9 of the present invention can be read from claim 9 of the patent.
Claim 10 of the present invention can be read from claim 10 of the patent.
Claim 11 of the present invention can be read from claim 11 of the patent.
Claim 12 of the present invention can be read from claim 12 of the patent.
Claim 13 of the present invention can be read from claim 13 of the patent.
Claim 14 of the present invention can be read from claim 14 of the patent.
Claim 15 of the present invention can be read from claims 1 and 15 of the patent.
Claim 16 of the present invention can be read from claim 16 of the patent.
Claim 17 of the present invention can be read from claim 17 of the patent.
Claim 18 of the present invention can be read from claim 18 of the patent.
Claim 19 of the present invention can be read from claim 19 of the patent.
Claim 20 of the present invention can be read from claim 20 of the patent.
Claim 21 of the present invention can be read from claim 21 of the patent.
Claim 22 of the present invention can be read from claim 22 of the patent.
Applicant is noted that only Double patenting rejection in this application, application will be allowed if a proper TD is filed.

Allowable Subject Matter
Claims 1-22 are allowed.
The closest reference found is Pan et al (2003/0113931) which discloses a sensor (10) configured to reflect light of a first wavelength (Yellow) associated with a presence of a first substance (ammonia) on the sensor and configured to reflect light of a second wavelength (blue) associated with a presence of a second substance (ammonium) on the sensor, the second substance delivered to the sensor from a flowing fluid (16); a detector (32) configured to receive the light of the first and second wavelengths reflected from the sensor; and one or more processors in electrical communication with the detector and configured to measure the total ammonia and ammonium concentration in the dialysate fluid (see figure 3 and par. [0103]).
Pan et al fails to disclose limitation “one or more processors in electrical communication with the detector and configured to identify an excess condition (i.e., increase in the concentration) of the second substance with respect to the flowing fluid based on a second amount of the light of the second wavelength received at the detector and a first amount of the light of the first wavelength received at the detector.
	Egley et al (2021/0069399) discloses an in-line heating of dialysis fluid and also fails to teach the limitation mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 27, 2021